OPINION
WILSON, Justice.
The City acquired a permanent easement across appellees’ 22j4-acre tract for sanitary sewer purposes by condemnation. It also obtained a temporary working easement on each side of the permanent easement. The first two issues submitted to the jury inquire as to the value of the tract taken. To issue 3 the jury found $800 damages for the temporary easement. To issue 4 the jury answered $5500 was the amount of reduction in market value of the remainder of appellees’ property exclusive of land within the permanent easement. There are no objections to the charge, which is unorthodox.
Appellant’s first six points assert inadequacy of evidence to support the answers to issues 3 and 4. The trial court required a remittitur of $1500. The evidence supports the judgment.
Complaint is now made of admission in evidence of six photographs. As to five of these appellant’s counsel told the trial court he had no objection. There are no supporting assignments in the motion for new trial as required by Rule 374. The points are waived. Wagner v. Foster, 161 Tex. 333, 341 S.W.2d 887.
Other points as to evidence of comparable sales have been considered and are overruled. Affirmed.